Case 5:06-cv-00055-GW-PJW Document 2909 Filed 11/02/20 Page 1 of 4 Page ID
                               #:147762



 1   ADAM PAUL LAXALT
     Attorney General
 2   SUSAN K. STEWART (State Bar No. 174985)
 3   Deputy Attorney General
     SStewart@ag.nv.gov
 4   Attorney General’s Office
 5   100 North Carson Street
     Carson City, Nevada 89701-4717
 6   Tel: (775) 684-4173
 7   Fax: (775) 684-1108

 8   Attorneys for State of Nevada
 9   (AND OTHER PLAINTIFFS/ATTORNEYS AS LISTED ON THE DOCKET)

10                       UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES, THE STATES OF           Case No. ED CV-06-00055-GW(PJWx)
     CALIFORNIA, DELAWARE,
13
     FLORIDA, ILLINOIS, INDIANA,            Hon. George H. Wu
14   NEVADA, NEW MEXICO, NEW
15   YORK, and TENNESSEE, THE               JOINT STIPULATION RE:
     COMMONWEALTHS OF                       MODIFYING SCHEDULE FOR
16   MASSACHUSETTS AND VIRGINIA,            EXEMPLAR PLAINTIFFS’
17   and THE DISTRICT OF COLUMBIA           MOTION FOR ATTORNEYS’ FEES
     ex rel. JOHN HENDRIX,
18
19                   Plaintiffs,
                                            Date: December 21, 2020
20         v.                               Time: 8:30 a.m.
21   J-M MANUFACTURING COMPANY,             Location: Courtroom 9D
     INC., d/b/a JM Eagle, a Delaware
22   corporation, and FORMOSA
23   PLASTICS CORPORATION, U.S.A.,
     a Delaware corporation,
24
25                   Defendants.

26
27
28

                         STIPULATION RE: MODIFYING SCHEDULE FOR
Case 5:06-cv-00055-GW-PJW Document 2909 Filed 11/02/20 Page 2 of 4 Page ID
                               #:147763



 1                       REQUEST FOR MODIFIED SCHEDULE
 2
           This Joint Stipulation and request is made and entered into by and between
 3
     Exemplar Plaintiffs and Defendant J-M Manufacturing Company, Inc. (“J-M”) by
 4
     and through their respective counsel.
 5
           IT IS HEREBY STIPULATED AND AGREED by and between Exemplar
 6
     Plaintiffs and J-M, and the Court’s approval is requested, that the schedule for
 7
     Exemplar Plaintiffs’ motion for attorneys’ fees be modified. Presently, the schedule
 8
     is the following (see ECF No. 2904):
 9
               November 2, 2020 – Exemplar Plaintiffs’ deadline to file motion
10
               November 23, 2020 – J-M’s deadline to file papers in response
11
               December 7, 2020 – Exemplar Plaintiffs’ deadline to file reply papers
12
               December 21, 2020 at 8:30 a.m. – Hearing on motion
13
     The parties request that the schedule be modified to the following:
14
               November 4, 2020 – Exemplar Plaintiffs’ deadline to file motion
15
               November 25, 2020 – J-M’s deadline to file papers in response
16
               December 9, 2020 – Exemplar Plaintiffs’ deadline to file reply papers
17
               December 21, 2020 at 8:30 a.m. – Hearing on motion
18
19   Local Rule 5-4.3.4(a)(2)(i) Compliance: Filer attests that all other signatories
20   listed concur in the filing’s content and have authorized this filing.
21
                                        Respectfully submitted,
22
23   DATED: November 2, 2020 By:              /s/ Susan K. Stewart
24
                                        ADAM PAUL LAXALT
25                                      Attorney General
26                                      SUSAN K. STEWART (State Bar No. 174985)
                                        Deputy Attorney General
27                                      SStewart@ag.nv.gov
28
                                               1
                            STIPULATION RE: MODIFYING SCHEDULE FOR
Case 5:06-cv-00055-GW-PJW Document 2909 Filed 11/02/20 Page 3 of 4 Page ID
                               #:147764



 1                                Attorney General’s Office
                                  100 North Carson Street
 2                                Carson City, Nevada 89701-4717
 3                                Telephone: (775) 684-4173
                                  Facsimile: (775) 684-1108
 4
 5                             Attorneys for State of Nevada
 6
     DATED: November 2, 2020      By:            /s/ Elizabeth J. Sher
 7
 8                                ELIZABETH J. SHER (Admitted Pro Hac Vice)
                                  esher@daypitney.com
 9
                                  DAY PITNEY LLP
10                                1 Jefferson Road
                                  Parsippany, New Jersey 07054
11
                                  Telephone: (973) 966-6300
12                                Facsimile: (973) 966-1015
13
                                  CYNTHIA E. HUDSON
14                                Chief Deputy Attorney General of Virginia
15                                PETER BROADBENT
                                  Assistant Attorney General
16                                PBroadbent@oag.state.va.us
17                                OFFICE OF THE ATTORNEY GENERAL
                                  COMMONWEALTH OF VIRGINIA
18                                202 North Ninth Street
19                                Richmond, VA 23219
                                  Telephone: (804) 786-6055
20                                Facsimile: (804) 786-1991
21
                                  ERIC R. HAVIAN (State Bar No. 102295)
22                                ehavian@constantinecannon.com
23                                HARRY P. LITMAN (State Bar No. 127202)
                                  hlitman@verizon.net
24                                CONSTANTINE CANNON LLP
25                                150 California Street, Suite 1600
                                  San Francisco, California 94111
26                                Telephone: (415) 639-4001
27                                Facsimile: (415) 639-4002
28
                                         2
                        STIPULATION RE: MODIFYING SCHEDULE FOR
Case 5:06-cv-00055-GW-PJW Document 2909 Filed 11/02/20 Page 4 of 4 Page ID
                               #:147765



 1                                KIRK DILLMAN (State Bar No. 110486)
                                  kdillman@mckoolsmithhennigan.com
 2                                McKOOL SMITH HENNIGAN P.C.
 3                                One California Plaza
                                  300 South Grand Avenue, Suite 2900
 4                                Los Angeles, CA 90071
 5                                Telephone: (213) 694-1200
                                  Facsimile: (213) 694-1234
 6
 7                                Attorneys for Commonwealth of Virginia
 8
 9   DATED: November 2, 2020      By:            /s/ David Bernick
10                                DAVID BERNICK (Admitted Pro Hac Vice)
                                  dbernick@paulweiss.com
11                                PAUL, WEISS, RIFKIND, WHARTON
                                  & GARRISON LLP
12                                1285 Avenue of the Americas
                                  New York, New York 10019-6064
13                                Telephone: (212) 373-3000
14                                Facsimile: (212) 757-3990

15   DATED: November 2, 2020      By:            /s/ Paul S. Chan
16
                                  EKWAN E. RHOW (State Bar No. 174604)
17
                                  erhow@birdmarella.com
18                                PAUL S. CHAN (State Bar No. 183406)
                                  pchan@birdmarella.com
19
                                  MARC E. MASTERS (State Bar No. 208375)
20                                mmasters@birdmarella.com
                                  BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
21
                                  DROOKS, LINCENBERG & RHOW, P.C.
22                                1875 Century Park East, 23rd Floor
                                  Los Angeles, California 90067-2561
23
                                  Telephone: (310) 201-2100
24                                Facsimile: (310) 201-2110
25
                                  Attorneys for Defendant J M Manufacturing
26                                Company, Inc. dba JM Eagle
27
28
                                         3
                        STIPULATION RE: MODIFYING SCHEDULE FOR
